Case: 12-50198     Document: 00511995593         Page: 1     Date Filed: 09/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 21, 2012
                                     No. 12-50198
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

PAUL ADAMS RUSH,

                                                  Defendant–Appellant.


                   Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:08-CV-696


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Paul Adams Rush, federal prisoner #43576-080, was convicted of several
charges concerning wire fraud, bank fraud, making a false statement related to
a loan, and money laundering. The district court sentenced him to serve 120
months in prison and a five-year term of supervised release. In this proceeding,
Rush challenges the district court’s denial of his requests for relief under Federal
Rule of Civil Procedure 60(b) and Federal Rule of Criminal Procedure 33. He
has not briefed, and has thus abandoned, any challenge he may have had to the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50198         Document: 00511995593         Page: 2      Date Filed: 09/21/2012

                                            No. 12-50198

district court’s denial of his motion under Federal Rule of Criminal Procedure
48.1
       Rush now requests a certificate of appealability (COA) to appeal the
district court’s denial of his Rule 60(b) motion as well as authorization to proceed
in forma pauperis (IFP) on appeal. He maintains that the Government acted
improperly by failing to disclose certain items to him and by prosecuting him
when venue and jurisdiction were lacking.                      Rush has not shown error in
connection with the district court’s conclusion that his alleged Rule 60(b) motion
was best construed as an unauthorized successive 28 U.S.C. § 2255 motion over
which it lacked jurisdiction.2 Consequently, he has not shown that he should be
allowed to pursue these claims.3
       Our review of the record shows no error in connection with the district
court’s rejection of Rush’s request for relief under Rule 33 based on newly
discovered evidence. This motion was untimely.4
                                        *        *         *
       For the foregoing reasons, the judgment of the district court denying
Rush’s Rule 33 motion is AFFIRMED, and Rush’s request for a COA to appeal
the denial of his Rule 60(b) motion and motion to proceed IFP are DENIED.




       1
           See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       2
           See Gonzalez v. Crosby, 545 U.S. 524, 530-32 & n.4, 535-36 (2005).
       3
           See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).
       4
           See FED. R. CRIM. P. 33(b)(1).

                                                 2